Citation Nr: 1732826	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  09-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling, for residuals of a right knee injury with patellofemoral pain syndrome.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from February 1992 through December 1994.

This appeal comes to the Board of Veterans' Appeals ("Board") from a June 2008 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Nashville, Tennessee (hereinafter Agency of Original Jurisdiction ("AOJ")).

In July 2010, the Veteran testified before the undersigned Veterans Law Judge, at a videoconference hearing.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

The Veteran's appeal has previously been before the Board.  Most recently, in a February 2016 decision, the Board denied the Veteran's claim for entitlement to an evaluation in excess of 10 percent for a right knee disability.  Thereafter, the Veteran appealed this denial to the Court of Appeals for Veterans Claims ("CAVC/Court").  In a December 2016 Joint Motion for Partial Remand ("JMPR"), the Court vacated the Board's denial of the Veteran's claim for an increased disability rating, and remanded the issue to the Board for further appellate review.  Specifically, the December 2016 JMPR found that the VA knee examinations of record were inadequate because the VA examiners did not discuss whether any functional loss was attributable to pain during the flare-ups, provide any insight as to the functional effects of the Veteran's knee disability during these reported flare-ups, or otherwise provide an adequate explanation of why such effects could not be assessed.

Therefore, in March 2017, the Board remanded the Veteran's appeal to the AOJ so that the Veteran could be scheduled for a new VA examination.  The Board additionally directed the AOJ to obtain updated treatment records for the Veteran's right knee disability.  A review of the claims file indicates that the AOJ obtained updated VA treatment records, and scheduled a VA examination for the Veteran in May 2017.  However, the Board finds that the VA examination did not substantially comply with the Board's March 2017 remand instructions.  Therefore, as will be discussed in greater detail below, this appeal must again be remanded back to the AOJ.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.


REMAND

The Board recognizes that the Veteran's claim has been remanded several times; however, while the Board sincerely regrets the additional delay, the Veteran's claim must again be remanded in order to ensure that VA has adequately assisted the Veteran in the development of his claim. 

As discussed in the Board's March 2017 remand, the parties to the December 2016 JMPR found the VA examinations conducted in July 2011 and May 2015 VA inadequate because they failed to indicate at which point the Veteran experienced pain during range of motion testing of the right knee.  The Court further found the July 2011 and May 2015 VA examinations inadequate as the examiners failed to indicate the extent to which the Veteran experienced any limitation during "flare-ups" of his symptoms and did not provide a sufficient explanation as to why such a determination was not feasible.  Therefore, the Board, in the March 2017 remand, requested the AOJ provide the Veteran with a new VA examination which would specifically address the extent to which the Veteran demonstrates objective evidence of pain on motion.

Following this March 2017 remand, the Veteran was scheduled for a May 2017 VA knee examination.  The Board has reviewed the findings of this examination and concludes that it does not comply with the Board's prior remand instructions.  First, the Board notes that the examiner failed to document the degree at which the Veteran's experienced pain during range of motion testing.  The examiner reported that there were objective signs of pain during range of motion testing, but failed to comply with the Board's March 2017 remand instructions by identifying the specific degree at which the Veteran's pain began.  

Second, the Board finds the March 2017 VA examination inadequate as the examiner did not fully address and describe the Veteran's symptoms during flare-ups or report the frequency of these flare-ups.  Similarly, the examiner did not fully address the Veteran's symptoms of functional loss.  As discussed above, the Board requested that a new VA examination be provided which adequately discussed the Veteran's symptoms during periods of flare-ups and his symptoms of functional loss.  During the May 2017 VA examination, the examiner once again determined that he was unable to state, "without mere speculation," the extent to which the Veteran was limited during flare-ups because the Veteran was not experiencing a flare-up at the time of the examination.  This rational was rejected by the parties to the December 2016 JMPR.

The May 2017 discussion with regard to the Veteran's symptoms of functional loss is additionally inadequate.  Rather than describe the Veteran's symptoms and limitations, the examiner stated that there was a "potential" for symptoms of decreased range of motion and increased symptoms of pain and weakness.  This conclusion is inadequate, as it fails to provide a proper discussion as to the Veteran's specific symptoms during flare-ups and the degree of functional loss, which includes references and analysis of the Veteran's medical records. 

Lastly, the Board observes that the May 2017 VA examination did not comply with the Board's remand instructions because range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  As explained in the Board's March 2017 remand, the Court has outlined additional testing requirements for VA examinations of the joints.  Specifically, in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

The Board has previously requested the Veteran be afforded a new VA examination which discussed the Veteran's right knee range of motion for pain on both active and passive motion and in weight-bearing and non-weight-bearing, as well as the necessary findings to evaluate functional loss during flare-ups.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  However, this requested testing was not conducted during the May 2017 VA examination and the examiner did not provide any reasoning or rationale as to why the testing could not be completed.  

Accordingly, the Veteran must be afforded a new VA knee examination that adequately reports the extent to which the Veteran demonstrates objective evidence of pain on motion; that adequately addresses the Veteran's additional functional loss during flare-ups in knee symptoms; and that complies with Correia by including all necessary information in view of 38 C.F.R. § 4.59 .

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure the appropriate VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected right knee disability.  

Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  A copy of this Remand must be made available to and reviewed by the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to state whether the claims file was reviewed as part of the examination. 

First, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA knee examination must include range of motion testing for both knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the knees, he or she should clearly explain why that is so.

Second, when conducting range of motion testing, the VA examiner is asked to specify at what degree the Veteran experiences pain (e.g. flexion to 140 degrees, with pain beginning at 120 degrees).  The examiner should also note the degree at which pain begins with repetitive range of motion testing.  If no pain is observed or reported during range of motion testing, the examiner is requested to state that no pain occurred. 

If pain is observed during range of motion testing and repetitive range of motion testing, the examiner should then determine whether the right knee disability is productive of functional loss, to specifically include any additional limitation of motion due to pain, weakness, premature or excess fatigability, and incoordination causing additional disability beyond that reflected on the range of motion measurements.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  

If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  For example, the examiner should state that such is not feasible to determine due to a lack of information or due to the limits of medical knowledge.  If the determination cannot be made due to a lack of information, the examiner should state what information would allow for such a determination.

Third, the VA examiner should determine whether the right knee disability is subject to flare-ups of additional increased symptomatology, including increased pain.  
The examiner is asked to specify:

a.) how often the Veteran experiences a flare-up of his symptoms; 
	
	b.)  the duration of a flare-up; and 

	c.) the frequency of a flare-up.  

The examiner should identify any additional functional loss resulting from any such flare ups, and should specifically address whether the reported flare-ups of increased right knee symptomatology result in any additional limitation of motion or other functional limitations.  

In answering the above questions, the examiner is asked to provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

2.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA knee examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA knee examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled VA knee examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall, 11 Vet. App. 268 at 271.

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim for an increased right knee disability rating.  If the benefit sought is not granted, the AOJ must then issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



